DETAILED ACTION
1-13 are pending before the Office for review.
In the response filed September 7, 20201:
Claims 2, 7 and 12 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over BARNES et al (U.S. Patent Application Publication 2013/0296214).
With regards to 7, Barnes renders obvious a method of processing a surface of a workpiece using a semiconductor processing composition the composition comprising 
Barnes does not explicitly disclose processing a surface of a workpiece having an expose cobalt surface.
However Barnes discloses wherein the method comprises removing post etch residue comprising cobalt residue from a surface comprising a capping layer including cobalt (Paragraphs [0017], [0022]) rendering obvious processing a surface of a workpiece having an expose cobalt surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Barnes to include a cobalt layer as rendered obvious by the embodiment of Barnes because one of ordinary skill in the art prior to the effective filing date of the invention would have had a 
With regards to claim 8, the modified teachings of Cobalt discloses wherein, in the process, the composition and the exposed cobalt surface are brought into contact with each other for about 1 minute to about 30 minutes (Paragraph [0048]) which overlaps Applicant’s claimed amount of from 30 to 60 second. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Allowable Subject Matter
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12-13 were previously rejected Shi in view of Sunahara and Miller. However Applicant’s arguments and amendments filed September 7, 2021 has overcome the rejection of record. A processing method, comprising a process of processing a surface of a workpiece having an exposed cobalt surface using a semiconductor processing composition according for processing the exposed cobalt surface in a condition in which the temperature of the composition is 20 to 40°C, wherein the semiconductor processing composition comprises a compound having a structure in which glutamic acid and at least one selected from the group consisting of histidine, cysteine and glycine are peptide-bonded; and a content of the compound having a structure in which glutamic acid and at least one selected from the group consisting of histidine, cysteine and glycine are peptide-bonded is 0.001 mass% to 0.05 mass%. While the cited prior art of Sunahara discloses a peptide bounded amino acid, Applicant’s arguments that Sunahara teaches an amount outside Applicant’s claimed amount is found persuasive. A further search of the prior art fails to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see page 6-7 of Applicant’s response, filed September 7, 2021, with respect to the objection of claims 7, 8, 12 and 13 have been fully considered and are persuasive.  Applicant’s amendment to the claims has overcome the objection on record. The objection of claims 7, 8, 12 and 13 has been withdrawn. 

Applicant's arguments filed September 7, 2021 with regards to claims 7 and 8 have been fully considered but they are not persuasive.
On pages 7-11 of Applicant’s response Applicant argues that the cited prior art fails to teach or render obvious Applicant’s claim as currently amended including the limitation of “wherein the semiconductor processing composition comprises glutamic acid and at least one selected from the group consisting of histidine, cysteine, and glycine; and when a content of the glutamic acid in mass% is Ma1, and a content of the at least one selected from the group consisting of histidine, cysteine, and glycine in mass% is Ma2, a value of mass ratio Ma1/Ma2 is 0.1 to 20.”
Applicant argues that paragraph [0049] of Applicant’s specification teaches that when the value of the mass ratio is within the claimed range. A protective film for minimizing corrosion can be more effectively formed on the exposed cobalt surface. Applicant argues that Applicant’s invention provide superior unexpected results which are not rendered obvious by the teachings of Barnes. As such claim 7 is allowable. With regards to claim 8, claim 8 is allowable based on its dependency to claim 7. This is found unpersuasive.
It is the Examiner’s position that the prior art of Barnes renders obvious Applicant’s claimed invention including “wherein the semiconductor processing composition comprises glutamic acid and at least one selected from the group consisting of histidine, cysteine, and glycine; and when a content of the glutamic acid in mass% is Ma1, and a content of the at least one selected from the group consisting of histidine, cysteine, and glycine in mass% is Ma2, a value of mass ratio Ma1/Ma2 is 0.1 to 20.”
Barnes discloses the inclusion of a complexing agent wherein the complexing agent may be glutamic acid (Ma1) (Paragraph [0040]) in amounts from about 0 to about 10% (Paragraph [0031]) and a corrosion inhibitor wherein the corrosion inhibitor may be one from the group comprising glycine, histidine and cysteine (Ma2) (Paragraph [0038]) in amounts from about 0.01% to about 20% (Paragraph) which provides mass ratios which overlap Applicant’s current claims values of Mass ration Ma1/Ma2 is 0.1 to 20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) Even though Barnes does not explicitly discuss the 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(III)(A)
Applicant’s currently presented claims are not commensurate in scope with the claimed invention and claims a larger range than the showing of unexpected results as shown within Applicant’s specification. While Applicant’s specification provides a number of examiners, it provides examples covering a mass ratio Ma1/Ma2 of between .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713